In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of fact-finding and disposition (one paper) of the Family Court, Westchester County (Cooney, J.), dated October 30, 2001, which, after fact-finding and dispositional hearings, found that she had permanently neglected the subject child, terminated her parental rights with respect to the child, and transferred custody and guardianship rights of the child to the Commissioner of the Westchester County Department of Social Services for the purpose of adoption.
Ordered that the order is affirmed, without costs or disbursements.
*931We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of Adam Charles M., 228 AD2d 677 [1996]). Feuerstein, J.P., Krausman, Goldstein and Rivera, JJ., concur.